


Exhibit 10.29

 

SALLY BEAUTY HOLDINGS
2007 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT
FOR INDEPENDENT DIRECTORS
(Time Vesting)

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
                               (“Effective Date”), by and between Sally Beauty
Holdings, Inc. (the “Company”) and                                       
(“Director”).

 

1.                                       GRANT OF RESTRICTED STOCK UNITS. 
Pursuant to the Sally Beauty Holdings 2007 Omnibus Incentive Plan (the “Plan”)
Director is hereby awarded restricted stock units covering                   
shares of the Common Stock of the Company (the “RS Units”).  On any day, the
value of an RS Unit shall equal the Fair Market Value of one share of Common
Stock of the Company.  All of the RS Units shall be subject to the prohibition
on the transfer of the RS Units and the obligations to forfeit the RS Units to
the Company as set forth in Section 4 of this Agreement.

 

2.                                       EFFECT OF THE PLAN.  The RS Units
awarded to Director are subject to all of the terms and conditions of the Plan,
which terms and conditions are incorporated herein for all purposes, and of this
Agreement together with all rules and determinations from time to time issued by
the Committee and by the Board pursuant to the Plan.  The Company hereby
reserves the right to amend, modify, restate, supplement or terminate the Plan
without the consent of Director, so long as such amendment, modification,
restatement or supplement shall not materially reduce the rights and benefits
available to Director hereunder, and this Award shall be subject, without
further action by the Company or Director, to such amendment, modification,
restatement or supplement unless provided otherwise therein.  Capitalized terms
used but not defined in this Agreement shall have the meanings ascribed to such
terms in the Plan.

 

3.                                       VESTING OF RS UNITS.  Except as
otherwise provided in Section 4 of this Agreement, all of the RS Units shall
vest pursuant to the provisions of paragraph (c) of Section 4 of this Agreement,
on September 30, 2010 (the “Vesting Date”).

 

4.                                       RESTRICTIONS.  Director hereby accepts
the Award of the RS Units and agrees with respect thereto as follows:

 

(a)                                  No Transfer.  Unless otherwise determined
by the Committee and provided in this Agreement or the Plan, the RS Units shall
not be sold, assigned, pledged, exchanged, hypothecated or otherwise transferred
except by will or the laws of descent and distribution.  Any attempted
assignment of an RS Unit in violation of this Agreement shall be null and void. 
The Company shall not be required to honor the transfer of any RS Units that
have been sold or otherwise transferred in violation of any of the provisions of
this Agreement or the Plan.

 

--------------------------------------------------------------------------------


 

(b)                                 Forfeiture of RS Units.  If Director
terminates service with the Company and its Subsidiaries prior to the Vesting
Date for any reason other than Director’s death, Disability, or involuntary
termination without Cause, then Director (or Director’s estate, as applicable)
shall, for no consideration, forfeit all RS Units; provided, however, that the
Committee or its designee may, in the Committee’s or the designee’s sole and
absolute discretion, as applicable, provide for the acceleration of the vesting
of the RS Units, eliminate or make less restrictive any restrictions contained
in this Agreement, waive any restriction or other provision of the Plan or this
Agreement or otherwise amend or modify this Agreement in any manner that is
either (i) not adverse to Director, or (ii) consented to by Director.

 

(c)                                  Vesting of RS Units.  If Director provides
continuous, eligible service to the Company and its Subsidiaries, as determined
by the Committee or its designee, in the Committee’s or the designee’s sole and
absolute discretion, as applicable, from the Effective Date until the Vesting
Date, Director shall vest in one hundred percent (100%) of the RS Units on the
Vesting Date.

 

(d)                                 Death, Disability, or Involuntary
Termination Without Cause.  If, as a result of Director’s death, Disability, or
involuntary termination without Cause, Director terminates service with the
Company and its Subsidiaries prior to the Vesting Date, then, provided Director
has provided continuous, eligible service to the Company from the Effective Date
until Director’s death, Disability, or involuntary termination without Cause,
Director shall vest in and have a non-forfeitable right to a pro-rata portion of
the RS Units determined by multiplying the total number of RS Units awarded
under this Agreement by a fraction the numerator of which is the number of whole
months Director served as a member of the board of directors of the Company
after the Effective Date, and the denominator of which is 12.

 

(e)                                  Rights.  RS Units represent an unsecured
promise of the Company to issue shares of Common Stock of the Company as
provided in this Agreement.  Other than the rights provided in this Agreement,
Director shall have no rights of a stockholder of the Company with respect to
the RS Units awarded under this Agreement until such RS Units have vested and
the related shares of Common Stock have been issued pursuant to the terms of
this Agreement.

 

(f)                                    Issuance of Common Stock.  The Company
will issue to Director the shares of Common Stock underlying the vested RS Units
on the date which is six months after the effective date of Director’s
“separation from service” with the Company (as defined in Section 409A of the
Code and applicable Treasury regulations thereunder, without giving effect to
any elective provisions that may be available under such definition), or within
five business days thereafter.  Evidence of the issuance of the shares of Common
Stock pursuant to this Agreement may be accomplished in such manner as the
Company or its authorized representatives shall deem appropriate including,
without limitation, electronic registration, book-entry registration or issuance
of a certificate or certificates in the name of Director or in the name of such
other party or parties as the Company and its authorized representatives shall
deem appropriate.

 

2

--------------------------------------------------------------------------------


 

In the event the shares of Common Stock issued pursuant to this Agreement remain
subject to any additional restrictions, the Company and its authorized
representatives shall ensure that Director is prohibited from entering into any
transaction that would violate any such restrictions, until such restrictions
lapse.

 

5.                                       COMMUNITY INTEREST OF SPOUSE.  The
community interest, if any, of any spouse of Director in any of the RS Units
shall be subject to all of the terms, conditions and restrictions of this
Agreement and the Plan, and shall be forfeited and surrendered to the Company
upon the occurrence of any of the events requiring Director’s interest in such
RS Units to be so forfeited and surrendered pursuant to this Agreement.

 

6.                                       BINDING EFFECT.  This Agreement shall
be binding upon and inure to the benefit of any successors to the Company and
all persons lawfully claiming under Director.

 

7.                                       TAX MATTERS.

 

Director acknowledges that the tax consequences associated with the Award are
complex and that the Company has urged Director to review with Director’s own
tax advisors the federal, state, and local tax consequences of this Award. 
Director is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  Director understands that
Director (and not the Company) shall be responsible for Director’s own tax
liability that may arise as a result of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Director has executed this Agreement, all as of the
date first above written.

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

DIRECTOR ACKNOWLEDGES AND AGREES THAT THE RS UNITS SUBJECT TO THIS AWARD SHALL
VEST AND THE RESTRICTIONS RESULTING IN THE FORFEITURE OF THE RS UNIT SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF DIRECTOR’S SERVICE TO THE COMPANY OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED
THE RS UNITS).  DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT OR THE PLAN SHALL CONFER UPON DIRECTOR ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF DIRECTOR’S SERVICE TO THE COMPANY.  Director
acknowledges receipt of a copy of the Plan, represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts the
Restricted Stock Unit Award subject to all of the terms and provisions hereof
and thereof, including the mandatory dispute resolution provisions.  Director
has reviewed this Agreement and the Plan in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement,
and fully understands all provisions of this Agreement and the Plan.

 

 

 

 

 

 

DIRECTOR

 

 

 

 

 

 

 

 

 

 

DATED:

 

 

SIGNED:

 

 

4

--------------------------------------------------------------------------------
